Exhibit 10.46
DYNAVAX
DYNAVAX TECHNOLOGIES
2929 Seventh Street, Suite 100
Berkeley, CA 94710






Dr. Zbigniew Janowicz
Millrather Weg 74
40699 Erkratl Germany






February 05, 2008






Management Service Contract dated May 1, 2006






Dear Zbigniew,




Subject to your discussion with Cecilia Vitug on Monday, February 4, 2008, and
valid as of January 1, 2008, the above-mentioned contract will be changed as
follows:



Art. 3 (1) now reads:




The managing Director and Chief Executive Officer of the Company will be
entitled to a fixed gross annual salary in the amount of € 244,800 - to be paid
in arrears in twelve equal monthly installments. This represents a 2% increase
to your annual base salary.



Art. 3 (2) now reads:




Effective January 1, 2008, your variable remuneration (Annual Target Incentive
Cash Bonus) – is approved at 50% of your annual base salary. This means your
target incentive cash bonus may be up to € 122,400 and payment will be measured
against the achievement of:

·      40% towards the Dynavax corporate goals, and   ·      60% towards the
Dynavax Europe goals.  

With regards to your 2007 goals, your annual cash bonus payout will be € 59,560
based on 90% achievement of our corporate goals and 66% achievement of the
Dynavax Europe goals.

Subject to approval, you will be granted an option to purchase 25,000 shares of
Common Stock of the Company at the then fair market value of the Common Stock.
Such option will best in equal annual installments over four years on each
anniversary date of the vesting commencement date.

We kindly ask you to return one copy of this letter duly signed by you in case
of your agreement to the changes.



Sincerely,

/s/ Dino Dina






Dino Dina, M.D.
President and Chief Executive Officer
Dynavax Technologies




Agreed:    February 10, 2008       /s/ Zbigniew Janowicz      Date    Dr.
Zbigniew Janowicz 


--------------------------------------------------------------------------------